Citation Nr: 0802300	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected disabilities and/or as due 
to a undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1988 to 
April 1988, from October 1990 to June 1991, and from March 
2002 to November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a local RO hearing in 
September 2005; he also testified at a personal hearing 
before the Board at the RO in July 2006 as well as at a July 
2007 video conference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran testified before the Board in July 2007 that he 
had been informed by an Ear, Nose and Throat specialist that 
he had central sleep apnea and not obstructive sleep apnea.  
It is not apparent in the transcript if the physician was a 
VA employee.  Records which reflect the new diagnosis have 
not been associated with the claims file.  The most recent VA 
treatment records associated with the claims file are dated 
in 2005.  As such, it appears that there are more current VA 
treatment records, and possibly private treatment records 
from an Ear, Nose and Throat specialist, which are 
outstanding.  

At the July 2007 hearing, the veteran indicated that a 
physician had informed him that his current sleep apnea was 
the result of his neck injury and/or some exposure during 
service.  The veteran was not sure if this opinion had been 
included in the claims file.  A review of the claims folder 
reveals that there is no such opinion of record.

The veteran has submitted treatise evidence which includes an 
article titled "Obstructive Sleep Apnea: A Nightmare of a 
Problem."  This document includes the language that 
"[a]lthough research is limited, sleep apnea seems to be a 
significant respiratory complication for many individuals 
with spinal cord injury . . ."  The treatise indicates that 
some estimates put the prevalence of sleep apnea in cases of 
spinal cord injuries at ten times the rate of the general 
population.  

The veteran claims, in part, that his obstructive sleep apnea 
is secondary to service-connected disabilities which include 
degenerative disc disease of the lumbar spine and 
degenerative disc disease of the cervical spine.  A medical 
article or treatise can provide important support when 
combined with an opinion of a medical professional, if the 
medical article or treatise evidence discusses general 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  See Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  

Based on a review of the evidence, the Boards that additional 
development of the medical record is necessary before the 
veteran's claim can be adjudicated.  Specifically, updated 
treatment records must be obtained, the veteran must be asked 
to submit the referenced medical opinion regarding a link 
between an in-service injury and his sleep apnea, and the 
veteran should be afforded a VA examination to determine the 
nature, extent and etiology of the sleep apnea.  The examiner 
must address the treatise evidence submitted by the veteran 
which is favorable to his claim.  

The Board notes the RO denied the veteran's claim, in part, 
due to a finding that sleep apnea existed prior to his last 
period of active duty service but was not aggravated by such 
service.  No medical opinion has been obtained which relates 
to this alleged fact pattern.  As such, additional 
development is required with respect to a claim based on 
aggravation as well.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment and/or evaluation of his sleep 
apnea, including the opinion referenced 
by the veteran at his July 2007 hearing 
linking his sleep apnea to service-
connected disabilities, or to provide the 
identifying information and any necessary 
authorization to enable VA to obtain such 
evidence on his behalf.  Document any 
attempts to obtain such records.  If VA 
is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and his representative 
and request that he obtain and submit it.  
Regardless of the veteran's response, all 
outstanding VA treatment records should 
be obtained and associated with the 
claims file.  

2.  Inform the veteran that he should 
obtain, if possible, a statement from his 
private physician, which indicates that 
it is as likely as not that the veteran 
currently has sleep apnea which is 
directly due to his active duty service 
or is secondary to a service-connected 
disability.  

3.  After completion of the above, 
arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
sleep apnea found on examination.  Send 
the claims folder to the examiner for 
review of pertinent documents therein.  
The examination report should include a 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner must review and address the 
treatise evidence submitted by the 
veteran, including specifically the 
article titled "Obstructive Sleep Apnea: 
A Nightmare of a Problem."  The examiner 
must also review and address any medical 
opinion submitted by the veteran.  Based 
on a review of the claims file and any 
examination findings, the examiner should 
diagnose with specificity all 
disabilities found and state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any sleep apnea is a 
result of any incident of active duty 
service or proximately due to, or the 
result of, a service-connected disability 
or disabilities.  The examiner should 
also opine as to the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that sleep apnea pre-existed 
any period of service and, if so, whether 
it is permanently aggravated by any 
period of active duty service or due to a 
service-connected disability.  The 
examiner should note that aggravation is 
defined for legal purposes as a worsening 
of the underlying condition beyond the 
natural progress of the disorder, versus 
a temporary flare-up of symptoms.  The 
examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.

4.  After undertaking any other 
development deemed appropriate in 
addition to that specified above, 
readjudicate the veteran's claim of 
entitlement to service connection for 
sleep apnea, addressing the claim on a 
direct basis, a secondary basis and on an 
aggravation basis.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations which has occurred since the 
last SSOC was issued.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



